10 P.3d 315 (2000)
169 Or. App. 649
STATE of Oregon, Respondent,
v.
Edgar Floyd DICK, Appellant.
(9600100CR; CA A104130)
Court of Appeals of Oregon.
Argued and Submitted February 29, 2000.
Decided September 13, 2000.
Anne Morrison, Deputy Public Defender, argued the cause for appellant. With her on the brief was David E. Groom, Public Defender.
Jonathan H. Fussner, Assistant Attorney General, argued the cause for respondent. With him on the brief were Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor General.
Before LANDAU, Presiding Judge, and LINDER and BREWER, Judges.
PER CURIAM.
Defendant appeals from an order revoking his probation. He argues that the court erred in revoking his probation without providing notice, hearing, or waiver of counsel. The state concedes the trial court's error but asks us to dismiss the appeal as moot because defendant has already completed his sentence. See Thompson v. Prinslow, 138 Or.App. 183, 906 P.2d 310 (1995); State v. Chase, 120 Or.App. 523, 851 P.2d 637 (1993).
Defendant offers only the following in response to the state's request:
"This case will not be rendered moot even if defendant is released from custody and his term of post-prison supervision expires before this court decides this case. This is because defendant's `prior violation history' may be considered by a court in deciding what sentence to impose should defendant *316 have future legal problems. Accordingly, defendant faces continuing collateral consequences as the result of the illegal revocation of his probation in this case."
That argument is not sufficient because the mere possibility of future adverse consequences does not render a case justiciable. See Brumnett v. Psychiatric Sec. Review Board, 315 Or. 402, 407, 848 P.2d 1194 (1993) ("The mere possibility that the state might seek * * * an order at some future date is not sufficient to make dismissal [for mootness] inappropriate."); Barnes v. Thompson, 159 Or.App. 383, 387, 977 P.2d 431, rev. den. 329 Or. 447, 994 P.2d 126 (1999) (the "mere possibility" that a defendant might have been treated differently if he had been released from prison earlier is not enough to render a case justiciable after the defendant has been released).
Appeal dismissed.